BISCHOFF, J.
The fact that the plaintiffs held the note in suit as collateral security for the debt of another in no way affected their right to sue for and recover the amount due as against the maker. Field v. Sibley, 74 App. Div. 81, 77 N. Y. Supp. 252. The plaintiffs, as holders of the note, concededly due and unpaid, were entitled to recover upon the prima facie case presented, and the direction for non-suit proceeded upon the mistaken application of rules which, while undoubtedly correct in a case involving the right of pledgor as against pledgee, have no bearing upon the present litigation.
Judgment reversed, and new trial ordered, with costs to appellants to abide the event. All concur.